Citation Nr: 0942494	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dry eye syndrome.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to October 
2004, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which inter alia denied service 
connection for dry eye syndrome.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

In April 2009, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the extent and etiology of the Veteran's dry eye 
syndrome, specifically a medical opinion regarding whether 
the Veteran sustained superimposed injury as a result of 
undergoing photorefractive keratectomy (PRK) in-service which 
is not the usual effect of this treatment and which has 
resulted in additional disability, to include dry eye 
syndrome.  The Veteran failed to report to the scheduled 
examination, and no good cause for such failure was provided.  
As the requested development was completed, the case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with moderate 
dry eye syndrome secondary to PRK and status-post PRK, both 
eyes, resulting in improved vision, notes slight residual 
halos, glare, light sensitivity, and dry eyes.

2.  Although the Veteran's service treatment records (STRs) 
show complaints of eye dryness, there is no objective 
evidence relating a current eye disability to his active 
service or any incident therein




CONCLUSION OF LAW

Dry eye syndrome was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 4.9 (2009); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a February 2005 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a September 2006 attachment to a notice letter, the RO 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman.  
See 19 Vet. App. at 486.  While such letter was issued after 
the initial rating decision in September 2005, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the September 2006 VCAA letter was issued, the 
Veteran's claim was readjudicated in the March 2007 Statement 
of the Case (SOC) and October 2008 and October 2009 
Supplemental Statements of the Case (SSOC).  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, and statements from the 
Veteran and his representative.  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Veteran was provided 
with a VA eye examination in August 2005.  In June 2009 as 
required by the April 2009 Board Remand, the Veteran was 
provided another VA eye examination to determine the extent, 
severity, and etiology of any additional disabilities, to 
include dry eye syndrome, acquired as a result of his in-
service PRK.  However, he failed to report to this 
examination, and did not offer any explanation as to his 
failure to report.  Therefore, the Board finds that a remand 
is not necessary in order to afford the Veteran another VA 
examination.  The Board notes that failure to report to a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. § 3.655 (2009). 

Therefore, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran seeks service connection for dry eyes syndrome, 
which he contends he acquired after undergoing PRK in-
service.  The agency of original jurisdiction (AOJ) denied 
this claim on the basis that the Veteran underwent PRK for 
vision correction of his refractory error; refractive error 
is a congenital or developmental condition and is not subject 
to service connection; and the Veteran developed a dry eye 
syndrome after the PRK.  See September 2005 Rating Decision.  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2009).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

Congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  A precedential opinion of VA General Counsel, 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel Opinion 01-85 (March 5, 1985)) held, in essence, that 
a disease which is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constitute aggravation of the condition.  
Moreover, congenital or developmental defects, as opposed to 
diseases, cannot be service-connected because they are not 
diseases or injuries under the law; however, if superimposed 
injury or disease occurred, the resultant disability might be 
service-connected.  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the Veteran's STRs reveal that he underwent a 
PRK around September 2002 to correct refractive error in his 
eyes.  See September 2002 Refractive Surgery Clinic Data 
Summary, Naval Medical Center Portsmouth.  Following this 
procedure, he complained of eye dryness.  See January 2003 
PRK Postoperative Examination Report; April 2003 PRK 
Postoperative Examination Report. 

Post-service, the Veteran was afforded a VA eye examination 
in August 2005 which includes diagnoses of moderate dry eye 
syndrome secondary to PRK and status-post PRK, both eyes, 
resulting in improved vision, notes slight residual halos, 
glare, light sensitivity, and dry eyes.  See August 2005 VA 
Eye Examination Report.  However, the evidence does not 
include a medical opinion regarding whether the Veteran 
sustained superimposed injury (which is not the usual effect 
of this treatment) as a result of undergoing PRK in-service 
and which has resulted in additional disability, to include 
dry eye syndrome, or whether such manifestations were an 
aggravation of the Veteran's refractive error.  Review of the 
claims folder is negative for any such medical opinion.

As noted, the Veteran was provided with another VA eye 
examination to determine whether he sustained any 
superimposed injury not the usual effect of treatment as a 
result of his in-service PRK in June 2009.  However, he 
failed to report for such examination, and has not provided 
an explanation as to his failure to report.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2009).  

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical 
evidence of a current disability and lay evidence of in-
service incurrence or aggravation of a disease or injury, 
there is no medical evidence linking the current disability 
to that in-service disease or injury.  See Pond, 12 Vet. App. 
at 346; Hickson, 12 Vet. App. at 253. 

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his dry eye syndrome is related to his 
military service.  While the Veteran is competent to testify 
as to his in-service PRK and his eye dryness symptomatology 
during and since service, he is not competent or qualified, 
as a layperson, to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  In this regard, the Veteran, as a layperson, lacks 
the competency to opine on the etiological cause of his dry 
eye syndrome, specifically whether the Veteran sustained 
superimposed injury as a result of undergoing PRK in-service 
which is not the usual effect of this treatment and which has 
resulted in additional disability, to include dry eye 
syndrome, or whether such manifestations were an aggravation 
of the Veteran's refractive error.  

For the reasons discussed above, the Board concludes that dry 
eye syndrome was not incurred in or aggravated by service.  
The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); see also Gilbert, Vet. App. at 54. 


ORDER

Entitlement to service connection for dry eye syndrome is 
denied.



_________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


